OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We agree that plaintiff failed to sustain her burden of proving that Hospital La Gloria provided "medical and surgical or obstetrical care” as contemplated by the definition of "hospital” contained in the Blue Cross community rated contract. Because the contract definition of "hospital” is clear and unambiguous, there is no basis here for application of the "substantial compliance” doctrine.
Thus, it is unnecessary to reach any of the other issues raised by plaintiff.
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander and Titone concur; Judge Hancock, Jr., taking no part.
Order affirmed, with costs, in a memorandum.